Citation Nr: 1301490	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence sufficient to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits has been submitted. 


REPRESENTATION

Appellant represented by:	Dr. C. H. Thornton, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran had an honorable period of service from October 1967 to May 1969.  He was discharged under other than honorable conditions from a May 1969 to August 1971 period of service. 

This appeal comes before the Board of Veterans' Appeals (Board) from administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2009, the Veteran presented sworn testimony during a video conference hearing in New Orleans, Louisiana which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was previously before the Board and the Board remanded the claim in February 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's appeal.

The issue of whether the character of the Veteran's discharge is a bar to VA benefits on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  The RO last determined that the character of the Veteran's discharge is a bar to VA benefits in an August 2002 administrative decision.  He failed to perfect an appeal and the decision became final. 

2.  The evidence received since the August 2002 administrative decision is new and material, and it raises a reasonable possibility of substantiating the underlying claim that the character of the Veteran's discharge is not a bar to VA benefits.


CONCLUSIONS OF LAW

1.  The August 2002 administrative decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  The evidence received since the August 2002 administrative decision is new and material, and the issue of whether the character of the Veteran's discharge is a bar to VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits.   He contends that he was insane at the time he committed the offenses causing his discharge. 

The Board notes in September 1972, the RO determined that the Veteran's discharge on August 23, 1971, was not under conditions other than dishonorable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.302, 20.1103 (2012).  The Veteran subsequently filed to reopen this issue, and the RO determined in August 2002 that the Veteran's service from May 22, 1969 to August 23, 1971 was under dishonorable conditions, and he is not entitled to receive VA benefits based upon this period of service.  Notice of the administrative decision was provided the following month. The Veteran did not appeal the decision and it became final.  Id.  As a result, the issue of whether the character of the Veteran's discharge is a bar to VA benefits may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran again filed to reopen the claim, and in May 2007, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by provided a medical opinion.). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The evidence of record at the time of the August 2002 administrative decision consisted of the Veteran's service treatment records, service personnel records, private and VA medical evidence, and statements from the Veteran. 

The Veteran's service personnel records, including his DD Form 214 and DD Form 215 for his May 1969 to August 1971 period of service reveal that he had a total of 98 days over several periods of non-pay for time lost and his character of service was under other than honorable conditions.  Service personnel records indicate that the Veteran requested to be discharged for the good of the service.  He provided a written statement in which he explained that he had numerous occasions of being Absent Without Leave (AWOL) because he was having marital problems.  His wife had left him, was living with another man, and had taken his 2 stepdaughters and his son.  The Veteran was approved to be issued an undesirable discharge for the good of the service by his commanding Major General.

The service personnel records also show that in connection with his discharge proceedings, the Veteran underwent a mental hygiene consultation in April 1971.  Direct psychiatric examination and review of the Veteran's past history revealed no indication of a psychiatric disorder that would prevent administrative action.  The Veteran was rational, coherent, and oriented to time, place, and person.  There was no indication of psychosis or severe neurosis in the Veteran at that time.  There were no disqualifying mental defects sufficient to warrant disposition through medical channels.  The Veteran was mentally responsible, able to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in board proceedings.  Separation was recommended as the Veteran showed no potential for rehabilitation or retention in a military setting.  The service treatment records show that while the Veteran reported a history of "bad nerves" during his April 1971 separation examination, he was evaluated as normal psychiatrically at that time.

In written statements, the Veteran argued that posttraumatic stress disorder (PTSD) symptoms caused him to get an other than honorable discharge.

An October 2000 letter from a VA psychologist indicates that results of a PTSD evaluation in the PTSD Program at the VA Medical Center (VAMC) indicate that the Veteran met the diagnostic criteria for PTSD secondary to his exposure to military-related stressors while serving in Vietnam.

The private treatment records were unrelated to the Veteran's character of discharge. 

In the August 2002 administrative decision, the RO determined that the Veteran's service from May 22, 1969 to August 23, 1971 was under dishonorable conditions, and he is not entitled to receive VA benefits based upon this period of service.  The RO noted that the Veteran had demonstrated a pattern of willful and persistent misconduct that resulted in his command's recommendation for, and his ultimate discharge from the Army, with the character of service being under other than honorable conditions.  There was no compelling evidence that would support the VA allowing entitlement to benefits, which are otherwise provided for honorable service.

Evidence added to the record since the August 2002 administrative decision consists of a significant amount of VA treatment records for the period from July 1999 to July 2012, including letters from the Veteran's mental health treatment providers, additional private treatment reports, several buddy statements, the Veteran's mother's death certificate, statements from the Veteran, and hearing testimony. 

Nearly all of the evidence is new to the record with the exception of several duplicate treatment records.

The private medical records are not material to the issue on appeal.  The VA treatment records are material in that they contain evidence pertinent to the character of the Veteran's discharge.  In a June 2006 letter, a VA psychologist indicated that based on the information given to the psychologist by the Veteran in a clinical interview, it is at least as likely as not that the behavior contributing to his discharge under less than honorable conditions was directly related to his Vietnam service-related PTSD, coupled with the loss of his marital relationship and the death of his mother.  Further, a June 2009 psychiatry note by a VA staff psychiatrist indicates that the Veteran related that after he left Vietnam he had problems from his service and the problems were made worse when he came home in 1969 after his mother died and he found his spouse had moved another male into his home.  He said the loss of his mother and being confronted by his spouse's infidelity led to him shooting at the person as he fled his home when the Veteran unexpectedly arrived home for his mother's funeral.  The Veteran related that this "messed" with his mind.  He started having more behavioral problems after that incident which eventually led to an administrative discharge under less than honorable conditions, as he started drinking to deal with the stress of Vietnam and his marital problems and went AWOL.  The psychiatrist stated that the Veteran's PTSD was incurred from his service in Vietnam.  He opined that it is more likely than not that his PTSD affected his behavior in 1969 regarding his spouse and subsequent behavioral problems as noted by the impulsiveness, rumination, and self-medicating that tend to be seen in Veterans with PTSD.

The Veteran provided material testimony during a December 2007 RO hearing and an August 2009 video conference hearing before the undersigned that during his second period of service he had serious family problems that caused him to be AWOL, including the death of his mother and divorcing his spouse after catching her with another man upon his return from Vietnam.  He also stated that he had to take care of his son after his wife left because she left his son with her sister who was not able to adequately care for him.  The Veteran's wife provided material testimony before the undersigned of how she had witnessed the Veteran's history of PTSD symptoms related to his service in Vietnam, including heavy drinking and flashbacks.

The Veteran has also submitted several buddy statements that are material to whether the character of the Veteran's discharge is a bar to VA benefits.   The Veteran's sister-in-law stated that upon his return from Vietnam, the Veteran's mother died and he found his wife living with another man.  The sister-in-law raised the Veteran's son because his mother left him and the Veteran was not able to raise a child by himself.  The Veteran's longtime friend indicated that when the Veteran returned from Vietnam for his mother's funeral, he was very distraught.  The Veteran's wife indicated that over the course of their marriage, the Veteran has reflected on his combat experiences in Vietnam.

The Veteran's mother's death certificate is material to his contention that his mother's death was a source of distress during the period of service in question. 

The Board finds that new and material evidence has been received to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits.  The VA treatment records suggest that the Veteran may have been insane at the time he committed the offenses causing his discharge under other than honorable conditions in August 1971.  The lay statements and testimony added to the record since the August 2002 administrative decision provide further support for the Veteran's contentions concerning his mental state during that period of service.  Taken as a whole, the evidence does raise a reasonable possibility of substantiating the underlying claim that the character of the Veteran's discharge is not a bar to VA benefits.  The issue of whether the character of the Veteran's discharge is a bar to VA benefits is reopened. 


ORDER

New and material sufficient to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits, having been received, the appeal is granted to this extent.


REMAND

As discussed above, the Veteran contends that he was insane at the time he committed the offenses causing his discharge under other than honorable conditions.  The Veteran's service personnel records, including his DD Form 214 and DD Form 215 for his May 1969 to August 1971 period of service reveal that he was AWOL for a total of 98 days over several periods.  The Veteran was approved to be issued an undesirable discharge for the good of the service by his commanding Major General.  The Veteran's DD Form 214 and DD Form 215 for that period of service indicates that the Veteran was discharged under other than honorable conditions effective August 23, 1971.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2012). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department. 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416   (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2012). 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The Board notes that this provision is not applicable to the instant case as the Veteran was not AWOL for a period of at least 180 days.  

As to the regulatory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(d): (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) mutiny or spying, (3) an offense involving moral turpitude to include, generally, conviction of a felony, or (4) willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(1), (4) (2012). 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there is only one possible exception to the Veteran being barred from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)). 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id. Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. VAOPGCPREC 20-97 (May 22, 1997). 

As noted above, the Veteran contends that he was insane at the time he committed the offenses causing his discharge under other than honorable conditions.  In a June 2006 letter, a VA psychologist indicated that based on the information given to the psychologist by the Veteran in a clinical interview, it is at least as likely as not that the behavior contributing to his discharge under less than honorable conditions was directly related to his Vietnam service-related PTSD, coupled with the loss of his marital relationship and the death of his mother.  Further, a June 2009 psychiatry note by a VA staff psychiatrist indicates that the Veteran related that after he left Vietnam he had problems from his service and the problems were made worse when he came home in 1969 after his mother died and he found his spouse had moved another male into his home.  He called the loss of his mother and being confronted by his spouse's infidelity led to him shooting at the person as he fled his home when the Veteran unexpectedly arrived home for his mother's funeral.  The Veteran related that this "messed" with his mind.  He started having more behavioral problems after that incident which eventually led to an administrative discharge under less than honorable conditions, as he started drinking to deal with the stress of Vietnam and his marital problems and went AWOL.  The psychiatrist stated that the Veteran's PTSD was incurred from his service in Vietnam.  He opined that it is more likely than not that his PTSD affected his behavior in 1969 regarding his spouse and subsequent behavioral problems as noted by the impulsiveness, rumination, and self-medicating that tend to be seen in Veterans with PTSD.
The Board also notes that the Veteran has reported that he was wounded in Vietnam and witnessed a couple of his friends getting wounded.  He also testified that one of his friends was killed.

The Board observes that there is no medical opinion of record to address whether the Veteran was insane at the time of going AWOL, utilizing VA's definition of insane.  Again, the Board reiterates that VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Thus, the Board finds that the Veteran should be provided an appropriate VA mental disorders examination to obtain such an opinion, taking into account the standard necessary to determine if the Veteran was insane. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA mental disorders examination by a psychiatrist or psychologist to determine whether he was insane under VA regulations at the time of his numerous periods of being AWOL from 1969 through 1971. 

The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i)  The Veteran's period of AWOL was the result of an acquired psychiatric disability;

(ii)  A psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii)  interfered with the peace of society; or

(iv)  caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b). 

The examiner should provide a thorough rationale for these opinions.  The examiner should comment on any other relevant medical opinions of record.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements must be considered in formulating the requested opinion.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  The RO also should undertake any other development it determines to be warranted.

4.   Following the completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


